KAROHL, Judge.
Defendant-movant filed appeals after sentencing on charges of producing marijuana, § 195.211 RSMo 1986, and possessing drug paraphernalia, § 195.233 RSMo 1986. He also appeals denial of Rule 29.15 relief after an evidentiary hearing. We dismissed the direct appeal because it was untimely filed. During the pendency of the appeal from denial of Rule 29.15 relief defendant-movant failed to comply with the provisions for release under bond. We have declared a bond forfeiture and issued a warrant for his arrest. He remains at-large.
We now dismiss the Rule 29.15 appeal because defendant-movant has knowingly violated the terms and conditions of his appeal bond by willfully failing to appear. By his willful conduct defendant-movant has adversely affected the criminal justice system. The escape rule applies to motions for post conviction relief under Rule 29.15. Hicks v. State of Missouri, 824 S.W.2d 132, 134 (Mo.App.1992). [Application for transfer denied.] The “escape rule” operates to withdraw a right of appeal from a defendant-movant who has escaped from justice. We accept and adopt the discussion of the rationale for the rule contained in Hicks. Id. at 134.
Appeal dismissed.
AHRENS, C.J., and CRANDALL, J., concur.